Ua + Ga pr

~~ OS

10
ik
12
13
14
15
16

17

18
19
20
21
22

24
23
26
27
28

 

 

a“
ov
e
vo
ii fia ae ne .
Herbert J. Mason .. “ STRICT CSUR]
P.O. Box 113 ON EAR <8 BM 5: gy
124 B Old Highway 93 S. / -
Somers, MT 59932-0113 FILED
Telephone: (812)483-0857 fy
OFPUTY
Plaintiff

MONTANA ELEVENTH JUDICIAL DISTRICT COURT, FLATHEAD COUNTY, MONTANA

CauseNo N\WW-1¥-Z30C

 

HERBERT J. MASON, }
)
Plaintiff, ) HEIDI J ULBRICHT
)
Vs )
) COMPLAINT AND DEMAND
PROFESSIONAL TRANSPORTATION, INC., ) FOR JURY TRIAL
)
Defendant. )

 

COMES NOW THE PLAINTIFF, and for his Complaint, demands a jury trial and ajleges
as follows:

PARTIES
t. Plaintiff, Herbert J. Mason ("Plaintiff") is a resident of Somers, Flathead County, Montana.
2, Defendant, Professional Transportation, Inc. ("PTT"), is believed to be a corporation
incorporated in indiana, with its principle place of business in Evansvill, indiana, operating in the
State of Montana.
ALLEGATIONS RELATIVE TO ALL COUNTS

4. Tnor about 2011, Plaintiff was hired by a company catled Coach America, Inc. as a driver

to transport rail employees from point to point in Montana.

4. Onor about August 23, 2012, Defendant PTI purchased ot otherwise acquired the company,

  
 

and Plaintiff continued employment fot PTY.

~{-

A

 

 

 

 
10
il
12
B
i4
15
16
17
18
i9

21
22
23
24
25
26
27

28

 

 

§, Plaintiff was employed by PTI until March 9.2017, when he was fired.

6. While employed by PTI, Plaintiff was paid salary of $63,000 per year, plus bonuses, expense
account, meals and permitted the use of a company vehicle. Plantiffs 2016 W-2 reflects a total
earnings of $74,143.21,

7, Plaintiff performed his work satisfactorily for PTI and its predecessor and was never subject
to atty disciplinary action.

8 Asa PTI employee, Plaintiff was promoted to Branch Admitistrator in less than a month,
then to Regional Manager within another month, in or about October 2012 and again promoted to
General Manager of the Montana Division in or about September 2013.

9, Plaintiff rose quickly through the ranks based solely on merit and performance.

10, Plaintiff weathered several compatty reorganizations, restructuring and numerous firings of
his peers for various pretexts, including several direct supervisors who were fired.

11, In or about Jume 2016, PTI initiated another complete veorganization making severe cuts fo
field management, as follows: From 3 field ops VP's to 2; from 7 Directors of Operations to 5; from
about 26 GM's to 19.

{2. Additionally,in or about June 2016, Plaintiff was required to eliminate all Assistant Branch
Manager positions, Flect Manager Positions and cut several Branch Manager positions, requiring the
remaining Branch Managers to now run at least 2 branches each.

13. In or about June 2016, Plaintiff escalated concerns that PTT was cutting too deep in field
management and that their business and revettue projections were not accurate. Plaintiff sent an
email to that effect that included his immediate supervisor, Director of Operations Jesse Larca, VP

West Operations, William Cullen and Cheif Operating Officer, Ryan Kassenbrock. Plaintiif was

 

ae “) im

 

 

 

 

 
 

10
1
12
13
14
1s
16
17
18
19
20
21
22
23
24
25
26

28

 

 

told by PTI that their business model was sound.

id. In or about June 2016, Plaintiff requested 3 additonal vehicles to haul crews in Whitefish,
MT due to projected increase in dernand, per his communication with railroad officials,

15, Plaintiff was told his trip cound did not warrent the additional vehicles, Along with cuts in
personnell, PTI also reduced vehicle assets across the division and was slow to issue PO's for any
repairs and denied many repairs, impacting on time performance metrics and dreatirig a potential
public health hazzard.

16. Beginning in or about July 2016, trip demand from the railroad began to increase by 50%,
gradually at first, then exponentially, with some locations, including Whitefish, experiencing Over
300% increase in demand by the fall of 2016, that continued throughout a severe Winter.

17, By the end of July 2016, two more local Branch Managers quit after being forced to run two
branches instead of one, for no additional pay.

18, Plaintiff was left with just 5 local Branch Managers and his assistant to run 14 far-fhing
branch locations throughout Montana and North Dakota, with one in South Dakota. This occurred at
same time trip demand began increasing steadily, without adequate management m place to respond
hire additonal drivers as well as oversee the fleet and daily operations.

19. In or about November of 2016, Plaintiff was pulled off of running the divison as whole and
told te Focus on Whitefish, Libby, Shelby and Great Fails.

20. In November of 2016, Plaintiff personally hired and trained 10 drivers tn Great Falls and one
in Shelby, as the replacement manager hired bad quit after just about two weeks and again no
local manager in place as @ direct result of PTI's cuts, The previous manager in Great F alls, prior to

the cuts, had been there for years with solid performance. He declined running a second branch.

~ 2°

 

 
 

10
1h

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

     

21,  Inor about November/December 2016 Plaintiff was told to not worry about the rest of
the division and to just focus on Whitefish, which was ground zero for the over 300% increases and a
no fail location for the railroad due to its remote location in a mountainous area.

29, Tn or about mid November 2016, Plaintiff was put on a call with his supervisor, Jesse Larca
and VP of Operations Support, Ryan Shoener. Mr. Shoener did the talking, though he was not in the
Plaintiff's chain of command. Plaintiff was told to start weaning the customer oif or dependance on
him to slove their problems.

23, Mr, Shoener, with anger in his voice, berated Plaintiff and told him he needed to "play his
position" and focus only on staffing, escpecially Whitefish. Sboener, spitting nails, said "...they
treat you fust like one of them. They treat you like you were a train master, you work for us, not
them! His voice was dripping with disdain.

24, Plaintiffs previous supervisor had stated Platiff had the best customer relations of any GM
he had ever seen.

95. Plaintiff was removed from daily conference calls hosted by the railroad in waich Plaintiff was
invited and had pioneered participation in daily planning on their calls. Plaintiff had excptional
customer relations and unprecedented access to inside information and was treated as a partner at the
table rather than just another vendor,

26. On November 1, 2016 Larca sent a "Positive Improvement Plan" email ‘o Plaintiff with 30
day goals, Shortly after, Plaintiff was told to "fix Whitefish" and only work in Whitefish.

27. The end of December 2016 Larca again told plaintiff to "...wean the customer off of

dependance" on Plaintiff to "..solve their problems", Larca stated, who knows, you "...might be gone

someday, You might want to retire or something."

on Lp

 

 
 

ba

10
il
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

 

28, Tn or about November/December 2016, plaintiff was told to just "tix Whitefish". Yet from
mid December on, PTT prevented Plaintiff from hireing a focal Branch Manager in Whitefish when
the existing manager quit.

29. Plaintiff hired at least 35 drivers in Whitefish almost single handedly, despite repeated
requests for help and to allow lim. to hire a local Branch Manager. Larca repeatedly said "Hold off
on that.

3). Plaintiff “fixed” Whitefish as intructed, ending January 2017 at 97% On Time Performance
(OTP) and had a total of 55 drivers on staff in Whitefish. This is evidenced by an exchange with VP
Culjen on Feb 5,2017 in which Cullen writes: "Thank you for fixing Whitefish."

431. On or about Feb 32, 2017, Cullen was demoted and “hoener took over as VP of West
Operations.

32. On March 9, 2017, Plaintiff was fired. Reason given was "Performance Base Termination”
PTT prodvided no supporting documentation, other than a list of vauge allegations,

33. Plaintiff recieved a good performance review for 2015 with Merit and an annual salary
increase from $60,000 to $63,000 per year.

34, On information and belief, PTT has etlgaged in a continuing pattern of either unlawfully

firing employees or forcing them to quit.

COUNT ONE
WRONGFUL DISCHARGE

35. Plaintiff re-alleges as though fully set forth herin paragraphs 1-34, above.
36, Plaintiff was an employee of PTI in good standing, who was nol a probationary employee,

37. Plaintiff was repeatedly promoted and given increased responsibilities at PTY, and performed

- 5

 

 
 

ho

10
I]
l2
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

     

bis work satisfactorily.

38 Plantiff’s most recent Employee Performance Appraisel was good and resulted in a therit
incYease in pay.

39. On March 9, 2017, without any advance warning, notice, or discipline, PTI tired Plaintiff,
citing "Performance Based Termination".

AQ. Defendant fired plaintiff without good cause, in violation of its own written policy, in
retaliation for Plaintiff standing up to his superiors in regards to operational decisions with which
Plaintiff did not agree.

41. Defendants firing of Plaintiff violated the provisions of Montana"s Wrongful Discharge from
Employment Act.

42. Defendant knew or should have known ofhte hight risk of injury that would occur to
Plaintiff if it fired him with no advance notice, warning, or discipline.

43. Defendant disregarded the high risk of injury that would occur to Plaintiff if it fiped him with
no advance notice, warning, or discipline.

44, Defendant fired plaintiff with actual malice.

45, Ag aresult of PTI's unlawful termination of Plaintiff's employment, Plaintiff has suffered,

and continues to suffer, damages.
WHEREFORE, Plaintiff prays for judgement against the Defendant, as follows:
1. For judgement against Defendant,
9 For an award of all damages allowed under Montana law in amounts to be provided at trial.
3. For an award of punitive damages.

4, For ali interest permitted by Montana law at the legal rate, including but not limited to

prejudgement interest,

~6>-

 

 
 

oo ~F mH

10
1
12
13
14
15
16
L7
18
19
20
24
22
23
24
25
26
27
28

 

 

   

 

5. For all costs and disbursements allowed by law; and

6. For such other and further relief as the Court deems just and equitable.

PLAINTIFF DEMANDS TRIAL BY JURY

Plaintiff requests a trial by jury of all issues triable by jury in this cause.

Dated this 7th day of March, 2018.

HERBERT J. MASON
Plainuft

By:

 

 

HERBERT J. MASON

 
FILED

O06 7/2019

Peg L. Allison
CLERK

Flathead County Disirict Court

 

STATE OF MONTANA
By: i
Andrew D. Huppert, Esq. DV-15-2018-0000230-WS
andrew/@carey-law.com Ulbricht, Heidt J
CAREY LAW FIRM, P.C. 2.00

225 W. Broadway * P.O. Box 8659
Missoula, MT 59807-8659
Telephone: (406) 728-0011

-- Attorneys for Plaintiff Herbert J. Mason

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

HERBERT J. MASON, Cause No. DV-18-230C
Plaintiff,

Vv.
FIRST AMENDED COMPLAINT

PROFESSIONAL TRANSPORTATION, AND DEMAND FOR JURY TRIAL
INC.,,

 

Defendant.

 

COMES NOW, Herbert J. Mason, by and through his counsel of record, Carey Law
Firm, P.C., and for his First Amended Complaint against Professional Transportation, Inc.,
alleges as follows:

PARTIES

1. Herbert J. Mason (“Mason”) is a resident of Somers, Flathead County,
Montana.

2. Upon information and belief, Professional Transportation, Inc. (“PTI”), is a
corporation incorporated in Indiana, with its principle place of business in Evansville

Indiana, operating in the State of Montana.

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page |

 
 

ALLEGATIONS RELATIVE TO ALL COUNTS

3. In or about 2011, Mason was hired by a company called Coach America,
Inc., as a driver to transport rail employees from point to point in Montana.

4. On or about August 23, 2012, PTI purchased or otherwise acquired Coach
America and Mason continued employment for PTI.

5. Mason was employed by PTI until March 9, 2017, when he was fired.

6. While employed by PTI, Mason was paid salary of $63,000 per year, plus
bonuses, expense account, meals, and use of a company vehicle. Mason’s 2016 W-2
reflects total earnings of $74,143.21.

7. As a PTI employee, Mason was promoted to Branch Administrator in less
than a month, then to Regional Manager within another month (about October 2012), and
again promoted to General Manager of the Montana Division in or about September 2013.

8. Mason rose quickly through the ranks based on merit and performance.

9. In June 2016, PTI initiated another reorganization, making severe cuts to
field management, include reducing three Field Operation Vice Presidents to two, seven
Directors of Operations to five, and about 26 General Managers to 19.

10. Additionally, in or about June 2016, Mason was required to eliminate all
Assistant Branch Manager positions, Fleet Manager Positions and cut several Branch
Manager positions, requiring the remaining Branch Managers to now mun at least two
branches each.

11. In or about June 2016, Mason expressed concerns that PTI was cutting too

deep in field management and that their business and revenue projections were not

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 2
 

 

 

accurate. Mason expressed these concerns in an email to: (1) his immediate supervisor,
Director of Operations Jesse Larca; (2) VP West Operations William Cullen, and (3) Chief
Operating Officer Ryan Kassenbrock. Mason’s concerns were summarily rejected and he
was told by PTI that their business model was sound.

12. Jn June 2016, Mason requested three additional vehicles to haul crews in
Whitefish, Montana, due to projected increase in demand, per his communication with
railroad officials. Mason was told his trip count did not warrant the additional vehicles.

13. Along with cuts in personnel, PTI also reduced vehicle assets across the
division and was slow to issue purchase orders for any repairs and denied many repairs,
impacting on time performance metrics and creating a potential public health hazard.

14. Beginning in or about July 2016, trip demand from the railroad began to
increase by 50%, gradually at first, then exponentially, with some locations, including
Whitefish, experiencing over 300% increase in demand by the fall of 2016 that continued
throughout a severe winter.

15. By the end of July 2016, two more local Branch Managers quit after being
forced to run two branches instead of one, for no additional pay.

16. Mason was left with just five local Branch Managers and his assistant to run
14 branch locations throughout Montana and North Dakota, and one in South Dakota. This
occurred at the same time trip demand began increasing steadily, without adequate
management in place to respond, hire additional drivers, or oversee the fleet and daily

operations.

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 3

 

 
 

17.

vans needed new winter tires in order to avoid operating the vans in dangerous winter

 

In the Spring or Fall of 2016, Mason warned his supervisors that company

conditions, thereby jeopardizing the safety of drivers and crew. Mason’s warnings were

largely ignored.

18.

On October 13, 2016, Mason was informed that tires for the vans were on

back order until November 2016.

19.

Mason emailed William Cullen on October 14, 2016, at 6:21 a.m., and

expressed his frustration and concern about the back ordered winter tires:

20.

Exactly as a predicted. First set of winter tires approved for
Whitefish are backordered until November. These should have
been pre-ordered in May.

Two loss control accidents already with the first significant
snow fall, one with driver claiming injury, two vans out of
service. What are the savings here? We are playing Russian
Roulette here.

With 30 plus CD’s across the top, the only safe decision with
the next snow fall will be to shut the highline down completely.

PTI’s VP of Fleet Management, Danny Barr, was incensed by Mason's

email as documented in his email that day to PTI management:

I'm a little pissed because we have a potential issue brewing
that needs to be nipped the bud. Need to call Herb and tell him
to shut his mouth about tires in Whitefish -PERIOD. He needs
to understand ANYTHING he says will be twisted and will
royally screw up the meeting with Bill, Bobby and J are having
in Ft. Worth next Friday. Chad just came to me and said he
had received calls from both Jami and Herb concerning studs
being some type of “possible exception” in Whitefish. Herb
even went so far as to tell Chad there have been two slide-offs
in Whitefish due to all-season tires. I have news for Herb — we
had slide-offs last year on studs. Why he felt a need to share
this with Chad is beyond me because it implies he is not on the

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

Page 4

 

 
     

same page we are corporately. This kind of soap opera loose
banter Herb loves to participate in is exactly what gets our tail
ina sling. ...

21. Shortly thereafter, PTI changed the conditions of Mason’s employment and
began making his work efforts unreasonably difficult.

22. In November of 2016, Mason was stripped of his responsibility to manage
14 branch locations throughout Montana and North Dakota, and was told to focus on
Whitefish, Libby, Shelby and Great Falls.

23. In mid-November 2016, Mason was instructed by supervisor, Jesse Larca,
and Ryan Shoener to stop communicating with PTT’s customer, BNSF. Shoener berated
Mason and told him he needed to “play his position” and focus only on staffing Whitefish
and stop his customer relations efforts with BNSF.

24. Mason was then removed from daily conference calls with BNSF, even
though Mason pioneered participation in daily planning with BNSF. Mason had
exceptional customer relations and unprecedented access to shared information and was
treated by BNSF as a partner at the table rather than just another vendor.

25. Mason warned Larca on several occasion that performance at the Minot hub
was slipping and PTI needed to get in front of it. Mason informed Larca that the root cause
of Minot’s problems was no local manager to manage the process, get vans to and from the
shop, and maintain staffing. Mason asked that Jami Christofferson be allowed to manage

the Minot branch to keep it from slipping further and to screen manager candidates. Larca

overruled Mason and pulled Christofferson to Havre, leaving Minot without effective

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 5
   

management from September 2016 through December 2016. Minot’s performance slipped.
dramatically during that four-month period.

26. Mason emailed Larca on November 3, 2016, about Minot’s failure to meet
customer demands and stated:

This has become an almost daily occurrence in Minot. Let’s
not wait until the OTP [on time performance] drops below 90%
to address it. Per our previous conversations, we need to send
a replacement CD in to Whitefish and release Don
Montgomery back to his home branch m Minot as soon as
possible please.

27, Larca responded to Mason’s email and was dismissive of Mason’s concerns.
Mason responded to Larca, stating:

Jesse, we are trying to help you. Why does it take things
getting to crisis stage and hitting Ron Romaine’s desk before
anything gets done? Every red flag I threw up starting back m
June that we would be right where we are today across the
entire division, including and especially Whitefish was poo
pooed and ignored. Wouldn’t you rather fix it now before it
blows up? We just had 2 more people clear in Whitefish and
they will be on the board tomorrow with emailed badges. We
have a solid pipeline in Whitefish. They will be OK without
Don.

28. A few days later, Larca issued Mason a “Positive Improvement Plan,”
criticizing his performance and imposing 30-day goals. Larca was also critical of the “tone
and content” of Mason’s messages to leadership.

29, Near the end of December 2016, Larca told Mason “you might be gone
someday. You might want to retire or something.”

30. PTI continued to assert unreasonable demands and pressure on Mason in

November/December 2016, as part of Mason’s duty to “fix Whitefish.” At the same time,

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 6

 

 
 

   

PTI refused Mason’s request to hire a new Whitefish Branch Manager when the existing
manager quit.

31. Mason made heroic efforts to meet PTI’s demands and almost single
handedly hired at least 35 drivers in Whitefish. This was in spite of the fact Mason
repeatedly requested authority to hire a Jocal Branch Manager, to which Larca replied
“Hold off on that.”

32. Mason “fixed” Whitefish as instructed, ending January 2017, with 97% On
Time Performance (OTP), and a total of 55 drivers on staff in Whitefish. This is evidenced
by an exchange with VP Cullen on February 5, 2017, in which Cullen. wrote “Thank you
for fixing Whitefish.”

33. OnMarch 9, 2017, Mason was fired without warning or process. The reason
given was “Performance Base Termination.” PTI’s “reason” was baseless and PTT
provided no supporting documentation, other than a list of vague allegations.

34. PTs’ Personnel policies, as revised on February 22, 2017, set forth the
procedures PTI must follow before and after terminating an employee on an involuntary
basis. These policies applied to “all United Companies employees,” including Mason.

35. PTI failed to follow the express provisions of its own written personnel
policy in terminating Mason’s employment.

WRONGFUL DISCHARGE FROM EMPLOYMENT
36. Mason re-alleges as though fully set forth herein paragraphs 1 through 35.
37. Mason was an excellent employee in good standing and was not a

probationary employee.

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 7

 
 

     

38. | Mason was repeatedly promoted and given increased responsibilities at PTT
and performed his work satisfactorily.

39. On March 9, 2017, without any advance warning, notice, or discipline, PTI
fired Mason, citing “Performance Based Termination”.

40. PTI fired Mason without good cause, in violation of its own written personnel
policy, and in retaliation for Mason standing up to his superiors in regards to safety and
operational decisions with which Mason did not agree.

41. PTI’s firing of Mason violated the provisions of Montana’s Wrongful
Discharge from Employment Act.

42.  PTI’s firing of Mason was, in part, in retaliation for Mason reporting a
violation of public policy (danger caused by poor van tires). PTI acted with actual malice
in retaliating against Mason for reporting this violation.

43. Asaresult of PTI’s unlawful termination of Mason’s employment, Mason
has suffered, and continues to suffer, damages.

WLEREFORE, Mason prays for judgement against the PTI, as follows:

1. For judgement against PTT.

2. For an award of all damages allowed under Montana law in amounts to be
provided at trial.

3. For an award of punitive damages.

4, For all interest permitted by Montana law at the legal rate, including but not

limited to prejudgement interest.

Mf

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 8

 
      

DATED this 17" day of June, 2019.

CAREY LAW FIRM, P.C.

225 W. Broadway « P.O. Box 8659
Missoula, MT 59807-8659

Telephone: (406) 728-0011

-- Attorneys for Plaintiff Herbert J. Mason

By_/s/ Andrew D. Huppert
Andrew D. Huppert

DEMAND FOR JURY TRIAL
Plaintiff, Herbert J. Mason, hereby requests a trial by jury of all issues so triable.
DATED this 17" day of June, 2019.
CAREY LAW FIRM, P.C. :
225 W. Broadway + P.O. Box 8659
Missoula, MT 59807-8659

Telephone: (406) 728-0011
-- Attorneys for Plaintiff Herbert J. Mason

By_/s/ Andrew D. Huppert

 

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 9
 

     

CERTIFICATE OF SERVICE

I, Andrew D. Huppert, hereby certify that I have served true and accurate copies of the foregoing
Complaint - Amended Complaint to the following on 06-17-2019:

Andrew D. Huppert (Attorney)

225 West Broadway

P.O. Box 8659

Missoula MT 59807-8659

Service Method: eService

E-mail Address: andrew@catey-law.com

Electronically signed by Laura R. Talbott on behalf of Andrew D. Huppert
Dated: 06-17-2019

 

 
 

Andrew D. Huppert, Esq.
andrew @carey-law.com

CAREY LAW FIRM, P.C.

225 W. Broadway *-P.O, Box 8659
Missoula, MT 59807-8659
Telephone: (406) 728-0011

 

-- Attorneys for Plaintiff Herbert |, Mason

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

HERBERT J, MASON, Cause No. DV-18-230C
Plaintiff,
Vv.

-PROFESSIONAL TRANSPORTATION, SUMMONS —

INC,

 

Defendant,

THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-NAMED
DEFENDANT:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action, which
is filed in the office of the Clerk of this Court, a copy of which is herewith served upon
you, and to file your Answer and serve a copy thereof upon the Plaintiff's attorney within
twenty-one (21) days after the service of this Summons, exclusive of the day of service;
and in case of your failure to appear or answer, judgment will be taken against you by
default, for the relief demanded in the Complaint.

WITNESS my hand and the seal of said Court, the { [ day of September, 2019.

(Court Seal) PEG L. ALLISON, Clerk
Flathead County District Court

oy Monn

Deputy Clerk

 

 

 

 

 
 

Andrew D, Huppert, Esa.
andrew@carey-law.com

CAREY LAW FIRM, PC. -

225 W, Broadway * P.O. Box 8659
Missoula, MT 59807-8659
Telephone: (406) 728-0011

 

-- Attorneys for Plaintiff Herbert J. Mason

MONTANA ELEVENTH JUDICIAL DISTRICT COURT

 

FLATHEAD COUNTY
HERBERT J. MASON, | Cause No, DV-18-230C
- Plaintiff, |
v. NOTICE AND ACKNOWLEDGMENT
OF RECEIPT OF SUMMONS AND
PROFESSIONAL TRANSPORTATION, FIRST AMENDED COMPLAINT AND
INC., DEMAND FOR JURY TRIAL
Defendant.

 

The enclosed Summons.and Complaint are served pursuant to Rule 4, Mont. R.
Civ, P.

You may complete the acknowledgment part of this form and return one copy of
the completed form to the sender within twenty-one (21) days after the date it was mailed
to you as shown below. |

¥f you decide to complete and return this form, you must sign and date the
acknowledgment, If you are served on behalf of a corporation, unincorporated
association (including a partnership), or other entity, you must indicate, under your

signature your relationship to that entity, If you are served on behalf of another person

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND o
FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page 1

 

 

 

 

 
 

and you are authorized to receive process, you must indicate under your signature your
authority. |

If you do not complete and return this form to the sender within twenty-one (21)
days after the date it was mailed to you as shown below, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a
surmmions and complaint in any other manner permitted by law.

If you do complete and return this form, you (or the party on whose behalf you
are being served) must answer the complaint within twenty-one (21) days after the date
of signature which you place on the acknowledgment below. If you fail to answer the
complaint within the foregoing twenty-one (21) day period, judgment by default will be
taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of
Receipt of Summons and Complaint will have been mailed on September 16, 2019.

DATED this 16" day of September, 2019,

CAREY LAW FIRM, P.C,
225 W. Broadway « P.O. Box 8659
Missoula, MT 59807-8659

Telephone: (406) 728-0011
ATTORNEYS,FOR PLAINTIFF

  

By:

 

Andrew D. Huppert

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND
FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL Page2

 

 

 

 
 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT
AND WAIVER OF SERVICE

[have received your request to acknowledge and waive service of a Summons in
this action along with a copy of the Summons and Complaint. I, or the entity I represent,
agree to save the expense of serving a Summons and Complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to
the lawsuit, the Court's jurisdiction, and the venue of this action, but that I waive any
objections to the absence of a Summons or of personal service. |

Talso understand that 1, or the entity I represent, must file and serve an Answer or
a Motion under Rule 12, Mont. R. Civ. P., within 21 days from the date I sign this
Acknowledgment. If I fail to do so, a Default Judgment will be entered against me or the
entity [ represent.

I declare, under penalty of perjury, that I received a copy of the summons and

 

complaint in the above-captioned matter at

 

Signature

 

Printed Name

 

Relationship to Entity / Authority to Receive
Service of Process

 

Date of Signature

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND
HIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL . Page 3

 

 

 

 
